Citation Nr: 0600635	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-16 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for chronic prostatitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (the RO).

Procedural history

The veteran served on active duty from August 1961 to August 
1965.

The remote procedural history was described in detail in a 
Board decision dated April 9, 2004.  In that decision, the 
Board found that the veteran's previously-denied claim of 
entitlement to service connection for prostatitis had been 
reopened.  The Board remanded the case to the RO for further 
action.  The case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's in-service urinary problems are not shown 
by competent medical evidence to be manifestations of 
prostatitis.

2.  The competent  medical evidence of record indicates that 
the veteran does not currently have prostatitis. 


CONCLUSION OF LAW

Chronic prostatitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for chronic 
prostatitis, which he alleges was initially manifested during 
his period of active service and which currently exists.  He 
notes that urinary problems were noted on service separation.  
He contends that he has had chronic prostate infections since 
then.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)]. The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims. Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  (In that regard, the Board notes that the veteran's 
claim was reopened by the Board in April 2004, and that his 
claim is being considered de novo.)  The provisions of the 
VCAA and the implementing regulations are, accordingly, 
applicable to this case.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the May 
2002 statement of the case (SOC) of the relevant law and 
regulations pertaining to his claim; the SOC in particular 
set forth the provisions of 38 C.F.R. §§ 3.303 [principles 
relating to service connection] and 3.304 [direct service 
connection; wartime and peacetime].   Similar information was 
set forth in a letter from the RO sent to him in May 2004.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated in 
August 2001, May 2004, and January 2005.  These letters 
advised the veteran of the provisions relating to the VCAA.  
Specifically, he was advised that VA was responsible for 
obtaining relevant records from any federal agency, to 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration.  He was also 
informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant records not held by a federal 
agency, which could include records from state or local 
governments, private doctors and hospitals, or current or 
former employers.  He was specifically advised by the letter 
sent to him in May 2004 that, "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the timing requirements of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), whereby a 
claimant is to be provided with VCAA notice prior to 
adjudication of his or her claim, are satisfied in this case.  
The veteran's claim was considered by the RO in July 2005, as 
is shown by the supplemental statement of the case (SSOC) 
issued in that month, subsequent to the issuance, in May 2004 
and January 2005, of VCAA letters.  The Board accordingly 
finds that there is no prejudice to the veteran or violation 
of the requirements of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  In that 
regard, the Board notes that the evidence includes VA medical 
records, the report of a VA examination, VA and private 
medical statements, service medical records, and testimony 
from the veteran.  The veteran has not identified any 
existing and unobtained evidence, and indicated in May 2004, 
following issuance of the May 2004 VCAA letter by the RO, 
that he did not have any additional evidence to submit.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran has engaged 
the services of a veterans service organization and was 
provided with ample opportunity to submit evidence and 
argument in support of his claim.  He presented testimony at 
an RO hearing, but declined a similar opportunity before a 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Analysis

Discussion

As noted by the Board above, in order for service connection 
to be granted, three elements must be met:  (1) a current 
disability, (2) in-service incurrence and 
(3) medical nexus.  The Board will address these elements in 
turn.

With respect to the first element, a current disability, 
while a VA hospitalization summary dated in October 1991 
referenced diagnoses to include chronic prostatitis,  
recent medical records indicate that prostatitis is currently 
not present.  The report of a January 2005 VA genitourinary 
examination indicates an impression of prostatic hypertrophy 
with no current evidence for prostatitis.  An August 2001 VA 
examination report notes a diagnosis of chronic prostatitis 
by history, while in August 2000 a VA urologist found that 
the veteran did not have prostatitis.  

Significantly, in August 2005 a VA physician provided an 
opinion which he stated "Based on my review of the records, 
I concur with the urology opinion of . . . 8/1/00, that it is 
highly unlikely that [the veteran] ever had chronic 
prostatitis."  
The Board finds this VA medical report to be particularly 
convincing.  Not only is that report very recent, but it was 
generated in response to the Board's April 2004 remand 
instructions, and was undertake for the precise purpose of 
determining whether prostatitis existed, after a review of 
the veteran's entire medical history.

Thus, the competent medical evidence dating back a number of 
years does not indicate that the claimed prostatitis 
currently exists.  With respect to the August 2001 diagnosis 
of prostatitis by history, this manifestly does not indicate 
the presence of prostatitis at the time of the examination.  
See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) [service connection may not be 
granted for a diagnosis of a disability by history]. 

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

To the extent that the veteran himself contends that he 
currently has chronic prostatitis, it is now well-settled 
that as a lay person without medical training he is not 
competent to attribute symptoms to a particular cause or to 
otherwise comment on medical matters such as diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2005) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

As was described in the VCAA section above, the veteran has 
had ample opportunity to provide evidence in support of his 
claim.  He has submitted or identified no recent medical 
evidence indicating that prostatitis currently exists.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits]. 

The Board therefore concludes that Hickson element (1), a 
current disability, is not satisfied, and the veteran's claim 
fails on that basis.    

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

Turning to Hickson element (2), the veteran's service medical 
records are devoid of findings of prostatitis, and do not 
show that he was at any time during service accorded 
treatment for prostate problems or made complaints pertaining 
thereto.  However, the report of his separation physical 
examination in June 1965, notes a finding of hematuria with 
regard to a urinalysis conducted at that time.  An 
accompanying consultation report, dated in July 1965, 
similarly notes impressions to include hematuria, transient.  
Although in and of itself this would not be enough to lead 
the Board to conclude that any prostate problem existed 
during service, post-service private medical statements, 
indicate that the symptoms exhibited in 1965 were 
manifestations of a prostate problem.  

The evidence in support of concluding that there were 
prostate problems in service includes a September 2000 
statement from a private physician, noting that the hematuria 
noted on discharge examination in 1965 "could certainly" 
have represented the beginning of prostatitis. In a November 
2001 statement, a private physician observed that testing in 
1965 had not been as comprehensive as it could have been, and 
that the findings made in 1965, to the effect that the 
problem noted at that time was symptomatic of possible 
glomerulonephritis, may have been inaccurate in light of the 
absence of more extensive diagnostic testing.  The private 
physician concluded, after reviewing the evidence, that 
"[i]f indeed [glomerulopathy] did not appear then we are 
back to the possible role of your prostate and/or essential 
hypertension as a contributing factor and one cannot say for 
certain at this time that the prostate was completely ruled 
out on your discharge exam. . . . [T] he timing of the onset 
in this case is the problem in question and one cannot rule 
out the 1965 findings."

In contrast are various statements in which VA physicians 
emphatically reject the possibility of any prostatitis in 
service.  In the report of an August 2001 VA examination, the 
examining physician specifically concluded that the blood in 
the urine in 1965 "has nothing to do with" any current 
prostate problems.  In June 2005 and July 2005, in addenda to 
the report of a January 2005 VA examination, a VA physician 
concluded that there was no evidence in the service medical 
records or in the veteran's claims file to support a 
diagnosis of chronic prostatitis in service, and that it was 
"highly unlikely" that he had, or acquired, or was treated 
for, chronic prostatitis while in the service.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator  . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case, the two private statements are equivocal, one 
suggesting that further opinions be obtained, and the other 
concluding that the veteran's in-service hematuria might have 
been symptomatic of prostatitis, but that additional and more 
comprehensive testing at that time would have been helpful.  
The Court has held that medical opinions which are 
speculative, general or inconclusive in nature, cannot 
support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). The 
Board thus places little weight of probative value on that 
statement.  

In contrast are the conclusions of VA examiners, specifically 
and definitively rejecting the notion that the veteran had 
prostate problems in service.  The Board places greater 
weight of probative value on the opinions of the VA examiners 
than it does on the opinions of the private physicians due to 
the fact that the private opinions are tentative; in 
contrast, the VA physician's opinions are emphatic.

In light of this evidence, the Board concludes that Hickson 
element (2) is not met.  The claim fails on that basis also.  

The next question before the Board is whether Hickson element 
(3), medical nexus, is met.  As has been discussed above, a 
preponderance of the competent medical evidence does not 
indicate that the veteran currently has prostatitis or that 
prostatitis existed during service.  In the absence of both a 
current disability and in-service disease or injury, a 
medical nexus would be an impossibility.  Indeed, the recent 
VA opinions in 2005 specifically discount any such nexus.  
There is no competent medical evidence to the contrary. 

The veteran's own contentions and argument, to the effect 
that a prostate disability began during service and has been 
manifested since that time, is of no probative value, 
inasmuch as he has not demonstrated that he has the requisite 
medical training or expertise that would render him competent 
to proffer medical opinions.  See Espiritu, supra.

Conclusion

In brief, for reasons and bases expressed above, the Board 
concludes that all three elements of service connection have 
not been met.  A preponderance of the evidence is thus 
against the veteran's claim.  The claim, accordingly, is 
denied.

Additional comment

As was noted in the Introduction, the Board reopened the 
veteran's claim in its April 2005 decision.  The reopening 
was based on the private physicians' statements which have 
been discussed and rejected above.  The Board wishes to 
emphasize that the standard of review for decisions on the 
merits is different from that involved in reopening claims.  
That is, any evidence must be weighed in light of the record 
as a whole.  See Madden, supra.  Indeed, in Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  So it was in this case.


ORDER

Service connection for chronic prostatitis is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


